Citation Nr: 0948527	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  03-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for depressive-psychotic 
disorder as secondary to service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to 
October 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

In December 1997, the RO denied the Veteran's claim.  In May 
1998, the Veteran filed a letter in response to the December 
1997 denial which the RO did not recognize as a Notice of 
Disagreement (NOD).  A VA Compensation and Pension 
Examination was conducted in October 1998 and the RO 
continued the denial of the claim in a November 1998 RO 
decision.  A statement of the case was not issued.

The Veteran subsequently attempted to reopen his claim in 
February 2001.  The RO recognized the November 1998 decision 
as final and denied the claim for lack of new and material 
evidence.  The case was appealed to the Board and the claim 
was denied by the Board in September 2005 for lack of new and 
material evidence.  The Veteran appealed the Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court held that the May 1998 letter was an 
effective NOD.  Therefore, the November 1998 decision was not 
final.  The Court vacated the September 2005 Board decision 
and remanded the case to the Board.

As such, this appeal was remanded by the Board in February 
2008 for the issuance of a supplemental statement of the case 
pursuant to the Court's Order.  In September 2008, the RO 
issued a supplemental statement of the case.  The Veteran 
filed a VA Form 9 in September 2008.  Therefore, the 
Veteran's claim was perfected and the appeal was returned to 
the Board for adjudication.  

In March 2009, the Board denied the Veteran's claim.  The 
Veteran subsequently appealed to the Court.  The attorney for 
the appellant and the Secretary of Veterans Affairs filed a 
Joint Motion for Remand in July 2009.  By Order of the Court 
in July 2009, the claim was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Court's order, the Board finds that a remand 
is necessary.  Based on the Joint Motion for Remand, a new VA 
Compensation and Pension Examination is necessary to comply 
with the duty to assist the Veteran in the development of the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the depressive-psychotic 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished, including psychological 
testing.  The examiner should state 
whether the Veteran's depressive-psychotic 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
caused or  aggravated by hypothyroidism.  
Any opinion expressed should be 
accompanied by supporting rationale.  

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


